tam-115030-98 index numbers number release date internal_revenue_service national_office technical_advice_memorandum taxpayer’s name taxpayer’s address taxpayer’s tin tax years conference was declined legend company date a tax_year b x issues are taxpayer’s transfers of customer notes to company sales or financings if the transfers described in issue are sales what are the amounts realized how is taxpayer required to treat the nonrefundable enrollment fee paid to company did taxpayer make an unauthorized change_of_accounting_method by making an election under sec_1 c - b i of the income_tax regulations without consent of the commissioner and while under examination tam-115030-98 assuming that taxpayer could make the election under sec_1 c - b i of the regulations how should taxpayer's customer notes transferred to company be valued by taxpayer conclusions taxpayer's transfers of customer notes to company are sales the amount_realized from a sale of the customer notes equals a the cash received for the customer notes plus b the fair_market_value of taxpayer's right to receive the distribution payments created by the sale the enrollment fee is a capital_expenditure under sec_263 of the internal_revenue_code and is an intangible under sec_197 that is amortizable over years since taxpayer was eligible to make an election under sec_1_475_c_-1 of the regulations and made such election in a timely manner such election was effective customer notes should not be marked to market by taxpayer after having been sold to company taxpayer's right to distribution payments also should not be marked to market facts taxpayer is a corporation that files on the basis of a calendar_year using an overall accrual_method of accounting during tax years taxpayer sold used automobiles since many of taxpayer's customers were unable to arrange third party financing because of perceived credit risk taxpayer accepted installment notes secured_by a lien on the automobile customer notes as part of the consideration for sales to finance its own operations and divest itself of the customer notes taxpayer entered into an agreement dated as of date a with company under the agreement taxpayer paid company a one-time nonrefundable enrollment fee of dollar_figurex and was required to pay an annual maintenance fee equal to one-sixth of dollar_figurex in each subsequent year as a consequence taxpayer had the right to periodically submit customer notes for financing administration and collection if company accepted a customer note it made an advance_payment to taxpayer and agreed to make distribution payments which were monthly payments conditioned on company's collections on all customer notes the amount of the advance_payment was equal to the product of the face_amount of the customer note and a percentage that ranged from to tam-115030-98 depending on company’s assessment of the customer’s credit rating during tax years advance_payments equalled on average approximately of the face_amount of the customer note taxpayer was not required to return the advance_payment due to a default on the customer note company determined the distribution payments by pooling all of the customer notes transferred by taxpayer and by applying payments on the pool in the following order to pay company’s collection costs and insurance premiums for coverage of the financed vehicle to pay company a collection fee equal to of the monthly receipts and to repay company for all advance_payments made to taxpayer by company plus interest charged at a rate equal to prime le sec_3 the remainder if any was payable to taxpayer as distribution payments taxpayer received no distribution payments during the tax years in question under the agreement once company agreed to service a customer note it was entitled to receive title to the note and taxpayer’s security_interest in the financed automobile company was also entitled to endorse taxpayer’s name on any payments made to taxpayer and any other instruments concerning the customer note and the financed automobile company had sole and exclusive discretion to collect upon the customer notes but agreed to use reasonable efforts to collect all payments due including repossession and liquidation of the financed automobile if a default on the customer note had occurred the customer note provided on its face that it was assigned to company and future payments should be made to company company had the right to terminate the agreement with respect to future acceptance of customer notes at any time on days written notice to taxpayer company would continue to service the customer notes already accepted company could also terminate the agreement upon the occurrence of certain events of default ie taxpayer makes certain misrepresentations taxpayer declares bankruptcy or taxpayer fails to purchase or return upon request certain vehicles it is selling on behalf of company if the agreement were terminated due to the occurrence of an event of default or because taxpayer chose to terminate the agreement taxpayer would be required to repay to company the outstanding balance on the advance_payments any unreimbursed collection costs and of the outstanding balance of the customer notes and in turn company would reassign the customer notes to taxpayer tam-115030-98 the agreement also placed certain additional restrictions on taxpayer taxpayer could not assign its rights under the agreement to third parties taxpayer made a variety of representations including that it had and would remain duly qualified to carry on its business and had all necessary licenses and that any documents delivered to company would be free of false or misleading statements and bear genuine signatures in addition taxpayer was obligated to insure that the customer obtained adequate automobile insurance taxpayer effectively treated the transfers of customer notes to company as sales for federal_income_tax purposes after date and before date taxpayer made an election under sec_1 c - b i for tax_year b an open_year for which a tax_return had previously been filed but which ended on or before date and all subsequent tax years by filing the appropriate statement with an amended tax_return for tax_year b this election was made while taxpayer was under examination for that year and without the consent of the district_director the election was not made during a window period as described in sections or of revproc_97_27 1997_21_irb_10 if valid the election had the effect of changing taxpayer's accounting_method to reflect the application of the mark-to-market accounting_method of sec_475 taxpayer also filed a form_3115 with respect to such change_of_accounting_method with the service by date but did not provide a copy of the form_3115 to the examining agent overview during tax years taxpayer sold used automobiles in exchange for cash and customer notes taxpayer then sold the customer notes to company for cash plus the right to receive distribution payments on the sale of an automobile taxpayer's amount_realized was the cash received plus the issue_price of any customer note received which assuming adequate_stated_interest was the face_amount of the customer note on the sale of a customer note taxpayer's amount_realized was the cash received from company the advance_payment plus the fair_market_value of taxpayer's right to receive the distribution payments thus taxpayer realized a loss on the sale of a customer note equal to the excess of taxpayer's adjusted_basis in the customer note over taxpayer's amount_realized tam-115030-98 taxpayer’s election to apply the mark to market accounting_method of sec_475 to its securities was effective however taxpayer could not mark to market customer notes once they had been sold the taxpayer's right to distribution payments also did not constitute securities that could be marked to market under sec_475 law and analysis issue are taxpayer's transfers of customer notes to company sales or financings taxpayer transferred customer notes to company in exchange for advance_payments and contractual rights to distribution payments the question is whether taxpayer sold the customer notes or whether taxpayer borrowed the advance_payment from company using the customer notes as collateral if the transactions were sales then taxpayer must recognize any gain_or_loss for federal_income_tax purposes under sec_1001 of the internal_revenue_code alternatively if the transactions were secured financings then taxpayer does not include the borrowed amounts in gross_income 499_us_573 1991_2_cb_30 in general federal_income_tax consequences are governed by the substance of a transaction determined by the intentions of the parties to the transaction the underlying economics and all other relevant facts and circumstances 293_us_465 xiv-1 c b the label the parties affix to a transaction does not determine its character 308_us_252 1939_2_cb_208 556_f2d_1107 ct_cl the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 1965_2_cb_282 whether a transaction is a sale or a financing_arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the surrounding facts and circumstances 24_tc_1124 aff'd 241_f2d_288 9th cir but see 279_f2d_701 2d cir t he parties' bona_fide intentions may be ignored if the relationship the parties have created does not coincide with their intentions tam-115030-98 a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 77_tc_1221 in cases involving transfers of debt instruments the courts have considered the following factors to be relevant in determining whether the benefits_and_burdens_of_ownership passed whether the transaction was treated as a sale see 54_tc_1215 acq 1971_2_cb_3 whether the obligors on the notes the transferor’s customers were notified of the transfer of the notes id which party serviced the notes id 51_tc_1049 acq c b xxv whether payments to the transferee corresponded to collections on the notes united surgical steel co t c pincite town country food co t c pincite whether the transferee imposed restrictions on the operations of the transferor that are consistent with a lender-borrower relationship united surgical steel co t c pincite 319_fsupp_441 n d ga which party had the power of disposition 421_f2d_442 5th cir cert_denied 400_us_819 revrul_82_144 1982_2_cb_34 which party bore the credit risk 426_f2d_115 6th cir cert_denied 400_us_827 65_f2d_568 2d cir aff’g 22_bta_224 revrul_82_144 and which party had the potential for gain united surgical steel co t c pincite town country food co t c pincite revrul_82_144 no one factor is dispositive of the issue of whether a sale has taken place the facts and circumstances determine the importance of each factor thus a factor-by- factor analysis is necessary to determine whether taxpayer sold the customer notes tam-115030-98 were the transfers treated as sales the agreement states that taxpayer may submit to company customer notes for financing administration and collection thus on its face the agreement appears to view the transactions as financings rather than sales however taxpayer did report the advance_payments as income which is consistent with viewing the transactions as sales for tax purposes tam-115030-98 were taxpayer’s customers notified of the transfer of the customer notes to company the customer notes indicated on their face that they would be assigned to company see eg united surgical steel co t c pincite customers’ lack of notice of assignment was a factor supporting financing treatment which party handled collections and serviced the customer notes company collected payments serviced the customer notes and repossessed the financed automobile if a customer defaulted company was not acting as taxpayer’s agent taxpayer did not exercise any control_over company aside from agreeing to use reasonable efforts company had the sole and exclusive discretion to manage the customer notes compare united surgical steel co t c pincite and town country food co t c pincite taxpayers collected payments and serviced installment notes with elmer f 2d pincite taxpayer did not collect payments on installment notes see also mapco f 2d pincite did payments to company correspond to collections on the customer notes the payments company received were the payments company collected on the customer notes taxpayer had no obligation to make payments to company company received payments only if and when it collected amounts on the customer notes compare united surgical steel co t c pincite and town country food co t c pincite lenders looked to taxpayers for repayment not payments on pledged installment notes with 51_tc_175 taxpayer’s payments to purported lender were exactly the same in amount and timing as payments on underlying installment notes furthermore an advance_payment was based on a percentage of the face_amount of a customer note transferred by taxpayer which suggests that taxpayer sold the customer notes cf united surgical steel co t c pincite taxpayer did not borrow maximum amount allowable under agreement yancey bros co f_supp pincite taxpayer had access to additional funds without providing additional collateral tam-115030-98 did company impose restrictions on the operations of taxpayer that are consistent with a lender-borrower relationship the relationship between taxpayer and company had none of the characteristics that are common in a lender-borrower relationship other than requiring that taxpayer remain duly qualified to carry on its business and obtain necessary licenses company imposed no restrictions on the operations of taxpayer for example company did not require taxpayer to maintain a specified ratio of assets to liabilities or current_assets to current liabilities company did not receive the right to review taxpayer’s books_and_records company received only the right to documents that were necessary for company to exercise its rights and duties concerning the transferred customer notes since company imposed no restrictions on taxpayer’s operations company is less like a lender and more like a purchaser of the customer notes see eg united surgical steel co t c pincite bank’s imposition of restrictions on operations of taxpayer was a factor showing lender-borrower relationship this conclusion is further supported by company’s failure to require taxpayer to maintain a minimum amount of collateral see eg union planters nat’l bank of memphis f 2d pincite purported seller required to make margin_account payments yancey bros co f_supp pincite taxpayer obligated to maintain ratio of collateral to debt of not less than percent which party had the power of disposition company had the power of disposition the agreement contemplates that following company’s acceptance of a receivable title to the customer note and the security_interest in the financed vehicle would be assigned to company the agreement did not restrict company’s right to dispose_of the transferred customer notes cf town country food co t c pincite finance company could acquire and dispose_of installment notes only if the dealer defaulted on its indebtedness taxpayer on the other hand no longer had title to the customer notes and so could not transfer the customer notes further the agreement expressly forbids taxpayer assigning its rights under the agreement to third parties so taxpayer could not assign any contractual rights it might have in the customer notes eg its right to distribution payments to a third party absent finance company’s waiver of the restriction on assignment taxpayer had neither the right to substitute different customer notes for customer notes transferred to company nor the right to reacquire customer notes unless by terminating the agreement and reacquiring all customer notes if company were a lender then it would be reasonable to expect taxpayer to have the ability to tam-115030-98 substitute collateral of equal value to secure the outstanding loan cf american nat’l bank of austin f 2d pincite purported seller could dispose_of the securities without prior approval from purported buyer which party bore the credit risk on the customer notes by transferring the customer notes to company taxpayer eliminated almost all of its exposure to credit risk on the customer notes aside from cancelling the agreement or allowing an event of default to occur in the event of a customer’s default taxpayer had no obligation to repurchase either the customer note or the financed vehicle or to return the advance_payment further taxpayer fixed its economic loss in the customer notes after transferring a customer note the only loss taxpayer could realize was a diminution in value of its right to receive distribution payments company on the other hand was at risk for the advance_payments it made to taxpayer it may be argued that company’s risk of loss was insubstantial because it advanced taxpayer an average of about percent of the face_amount of each customer note and the distribution payments were based on the entire pool of customer notes which meant that taxpayer’s right to payments was subordinated to company’s right this argument assumes that the fair_market_value of the customer notes equaled their face amounts the evidence however is to the contrary between a customer’s down payment and the advance_payment from company taxpayer generally profited on the sale of an automobile given the value of the automobiles sold the credit quality of the customers and statutory limits on interest charged in consumer credit sales it is reasonable to conclude that the face amounts of the customer notes exceeded their fair market values see eg 40_bta_999 taxpayer inflated sales_price to account for buyer’s uncertain credit status taxpayer transferred customer notes to company for cash payments averaging about percent of their face amounts and permitted company to retain substantial fees on all collections taxpayer would not have agreed to these conditions unless the fair_market_value of the customer notes was less than their face amounts accordingly we are unwilling to conclude that company’s risk of loss was insubstantial the potential for gain on the customer notes company’s potential for gain on the customer notes was greater than taxpayer’s company gave taxpayer cash namely the tam-115030-98 advance_payments when taxpayer transferred customer notes to company company’s right to recover those advance_payments plus a small interest charge and payment for its collection costs and fees was limited to its collections on the customer notes company’s profits therefore depended on the timing and amount of the collections rather than on any interest charged to taxpayer while the advance_payments were outstanding consequently the greater the collections on the customer notes the greater company’s rate of return on the advance_payments made to taxpayer in addition company stood to gain more than taxpayer if customers defaulted at a rate lower than expected in cases addressing transfers of debt instruments or other rights to future payments courts have pointed to a fixed rate of return on the loaned amount as evidence that the transactions were financings e g mapco f 2d pincite union planters nat’l bank of memphis f 2d pincite american nat’l bank of austin f 2d pincite united surgical steel co 1an example may help illustrate why company’s rate of return on its investment the advance_payments depended solely on the performance of the customer notes assume taxpayer transferred to company a customer note with a face_amount of dollar_figure a term of months an interest rate of dollar_figure percent per annum and monthly payments of approximately dollar_figure also assume that company had no collection costs taxpayer transferred only the one customer note and that company did not receive interest on the advance_payment company would be entitled to receive its fee of percent of each payment approximately dollar_figure company would also be entitled to the remaining dollar_figure of any payment dollar_figure - dollar_figure fee until it recovered the advance_payment of dollar_figure thus company would be entitled to eleven payments of dollar_figure one payment of dollar_figure and ten payments of dollar_figure taxpayer would be entitled to receive starting in month twelve one payment of dollar_figure and ten payments of dollar_figure company’s rate of return on the advance_payment made to taxpayer increases as more payments are collected on the customer note if company were to collect all payments then company’s yield_to_maturity would be approximately percent per annum compounded annually if company were to collect enough payments for it to recoup its collection costs its percent fee and its advance_payment then company’s yield_to_maturity would be approximately percent and if company were to collect only one-half of the payments then its yield_to_maturity still would be approximately percent as the example shows the more payments company collects the greater company’s rate of return on its advance_payment to taxpayer tam-115030-98 t c pincite a debt_instrument can provide for a variable rate of return and even contingent payments e g sec_1_1275-4 and sec_1_1275-5 of the income_tax regulations revrul_83_51 1983_1_cb_48 nevertheless to be a financing there must be a debtor- creditor relationship between company and taxpayer since company's economic return was based solely on the performance of the customer notes rather than on its relationship with taxpayer company was more like an owner of the customer notes than a creditor of taxpayer after transferring the customer notes taxpayer had little potential to realize gain on the customer notes only after company recouped its out-of-pocket costs its fees and all of the advance_payments would taxpayer receive any distribution payments while taxpayer had the potential for some benefit if the pool of customer notes had a low default rate that potential benefit does not in itself make taxpayer the owner of the customer notes see commissioner v brown 380_us_573 revrul_83_51 1983_1_cb_48 further taxpayer could not realize any economic benefit of changes in market interest rates by disposing of the customer notes for the foregoing reasons we conclude that taxpayer sold the customer notes to company issue what are the amounts realized on the sale of the customer notes under sec_1001 of the code and sec_1_1001-1 of the regulations the amount_realized from the sale of property is the money received plus the fair_market_value of any other_property received the fair_market_value of property is a question of fact but only in rare and extraordinary cases will property be considered to have no fair_market_value in return for the customer notes taxpayer received advance_payments and the right to distribution payments the advance_payments are clearly money received under sec_1001 of the code the amount_realized attributable to taxpayer's right to receive the distribution payments must be determined under the dealer agreement taxpayer's receipt of distribution payments depended on company's ability to collect on the customer notes and company's cost of making those collections distribution payments were determined under a complex formula no amount or time of payment was specified for any particular customer note or any group of customer notes tam-115030-98 payment if any was deferred until an indefinite time in the future moreover there was no provision for interest regardless of when taxpayer might receive any distribution payments the deferred nature of the distribution payments and the absence of any stated_interest implicates sec_483 of the code sec_483 generally applies to payments under a contract for the sale of property if the contract provides for one or more payments due more than year after the date of sale and the contract does not provide for adequate_stated_interest for purposes of sec_483 a sale is any transaction treated as a sale for tax purposes such as taxpayer’s transaction with company and property includes debt instruments such as the customer notes sec_1_483-1 of the regulations sec_483 of the code is intended to ensure that a minimum portion of the payments under a sales contract is treated as interest h conf_rep no 97th cong 1st sess 1981_2_cb_525 in other words if a sales contract provides for deferred payments but not adequate_stated_interest sec_483 recharacterizes a portion of the deferred payments as interest for tax purposes thus unstated_interest is not treated as part of the amount_realized from the sale_or_exchange of property in the case of the seller and is not included in the purchaser's basis in the property acquired in the sale_or_exchange sec_1_483-1 of the regulations see sec_1 g and g because the dealer agreement calls for deferred payments but no interest some portion of the distribution payments must be characterized as interest under sec_483 of the code this in turn reduces the amount_realized under sec_1001 attributable to those payments had the dealer agreement called for a single dollar_figure payment due three years after sale of a pool of customer notes fixing the amount_realized would be relatively simple it would involve nothing more than calculating the present_value of the dollar_figure on the date of sale this however is not the case the conditional nature of the distribution payments raises additional questions under sec_483 2the deferred receipt of the distribution payments superficially resembles the deferred receipt of payment in 360_us_446 1959_2_cb_460 nevertheless as discussed later under the facts and circumstances taxpayer had no fixed_right to receive the distribution payments at the time taxpayer sold the customer notes tam-115030-98 sec_483 of the code authorizes the secretary to issue regulations applying sec_483 to any contract for the sale_or_exchange of property under which the liability for or the amount or due_date of a payment cannot be determined at the time of the sale_or_exchange sec_1_483-4 of the regulations which was issued under the authority of sec_483 contains rules applying sec_483 in the case of a sales contract that calls for one or more contingent payments in general sec_1_483-4 of the regulations establishes the treatment of contingent payments by reference to sec_1_1275-4 which was issued simultaneously with sec_1_483-4 and addresses the taxation of contingent payment debt instruments specifically sec_1_483-4 states that interest under the sales contract is generally computed and accounted for using rules similar to those that would apply if the contract were a debt_instrument subject_to sec_1_1275-4 thus each contingent payment under the contract is characterized as principal and interest under rules similar to those in sec_1_1275-4 neither sec_1_483-4 nor sec_1_1275-4 of the regulations define the term contingent payments nevertheless the statutory basis for the sec_1_483-4 regulations is sec_483 and sec_483 pertains to payments which the liability for or the amount or due_date of cannot be determined at the time of the sale_or_exchange payments are not contingent payments however merely because of a contingency that is remote or incidental at the time of the sale_or_exchange see sec_1 a the distribution payments called for in the dealer agreement are contingent payments under sec_483 of the code and sec_1_483-4 of the regulations at the time taxpayer sold a customer note company's liability for and the amount and timing of any distribution payments could not be reasonably determined company's liability to make distribution payments depended on its ability to collect on the customer notes and its collection costs in this case these contingencies were neither remote nor incidental nor were they predictable sec_1_483-4 applies to sales or exchanges that occur on or after date for a sale_or_exchange that occurred before date a taxpayer may use any reasonable method to account for the contingent payments including a method that would have been required under the proposed_regulations when the sale_or_exchange occurred see t d 1996_2_cb_84 tam-115030-98 at the time of sale both taxpayer and company understood that customers’ defaults and company’s collection costs would reduce the amounts left for distributions to taxpayer as discussed above the face of the customer notes generally exceeded the value of the underlying collateral given that fact together with the high credit risk of taxpayers’ customers company would fail to collect the entire principal_amount of a significant but uncertain number of customer notes company would also have significant but uncertain collection costs thus reductions due to default and collection costs would be significant and because of the formula for determining the distribution payments could reasonably be expected to leave taxpayer with minimal if any distribution payments for these reasons and in light of other unique circumstances company’s liability for and the amount and timing of those payments to taxpayer could not be determined at the time of the sale of the customer notes because the distribution payments are contingent payments under sec_1_483-4 of the regulations each payment must be accounted for using rules similar to those contained in sec_1 c under sec_1_1275-4 of the regulations the portion of a contingent payment treated as interest is includible in gross_income by the holder and deductible from gross_income by the issuer in the year in which the payment is made a contingent payment is characterized by sec_1_1275-4 as a payment of principal in an amount equal to the present_value of the payment determined by discounting the payment at the test rate from the date the payment is made to the issue_date under sec_1_1275-4 of the regulations the holder's basis in the contingent payments under a contract is reduced by any principal payments as characterized by sec_1_1275-4 received by the holder if the holder's basis in the contingent payments is reduced to zero any additional principal payments as characterized by sec_1_1275-4 are treated as gain from the sale_or_exchange of the contract sec_1_1001-1 of the regulations provides the rule for determining the amount_realized attributable to a debt_instrument subject_to sec_1_1275-4 or sec_1_483-4 under sec_1_1001-1 the amount_realized attributable to contingent payments is their fair_market_value since the distribution payments are contingent payments for purposes of sec_483 of the code the amount_realized attributable to the distribution payments is the fair_market_value of the distribution payments thus the amounts realized from the sales tam-115030-98 of the customer notes equal a the cash received plus b the fair_market_value of taxpayer's right to receive the distribution payments the conclusions reached on this issue are consistent with sec_451 of the code sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the regulations provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see also sec_1 c ii a thus it is the right to receive and not the actual receipt that determines inclusion 292_us_182 1934_1_cb_281 in 360_us_446 1959_2_cb_460 the supreme court addressed the issue of whether accrual_method taxpayers have a fixed_right to receive income even though payment is withheld the taxpayers were two automobile dealers and a trailer dealer who accepted installment notes from their customers each dealer sold their notes to a finance company for a price determined by a fixed formula the finance company paid to percent of the formula price in cash and held the remainder in reserve the reserve served as security for payment of the dealers' obligation to repurchase a note that went into default if the accumulated reserve exceeded a designated percentage of the unpaid principal balances of the notes the finance companies paid the excess to the dealer the supreme court held that the dealers had to currently include in income the amounts withheld in reserve even though the dealers' actual receipt of the reserve amounts was subject_to their contingent liabilities to the finance companies the court concluded that the dealers had received a fixed_right to the reserve amounts id pincite only one of two things could happen to the reserve amounts -- either the amounts would be paid to the dealers or would be used to satisfy the dealers' guaranty sec_483 was not applicable in hansen sec_483 was added to the code by the revenue act of pub_l_no sec_224 78_stat_19 and applies to sellers of ordinary_income_property as a result of the tax_reform_act_of_1984 pub_l_no 98_stat_678 98th cong 2d sess tam-115030-98 obligations to the finance companies id pincite as the dealers effectively received the entire amount of the reserves in all events the right to the receive the reserves was not conditional but absolute at the time they were withheld and the dealers had to include the reserves in income at that time id under the particular facts and circumstances of the instant case taxpayer does not have a fixed_right to distribution payments at the time taxpayer sells a customer note taxpayer’s case is distinguishable from hansen taxpayer’s customers had poor credit and the customer notes were of poor quality because of the poor creditworthiness of the customers company’s collection costs were uncertain and sometimes significant company was obligated to pay distribution payments to taxpayer only if it collected enough from the customers to recover all its collection costs on the transferred customer notes its servicing fee on the customer notes and any outstanding advances on the customer notes plus an interest charge under these circumstances there was reasonable doubt that any future distribution payments would be made to taxpayer in light of these facts and circumstances which were not present in hansen taxpayer’s right to distribution payments were contingent upon future events that were uncertain at the time the notes were sold to company accordingly the amounts realized by taxpayer from the sales of the customer notes does not necessarily include the full amount of future distribution payments rather the amount_realized is equal to a the cash received plus b the fair_market_value of taxpayer’s right to receive the distribution payments issue how is taxpayer required to treat the nonrefundable enrollment fee paid to company is the fee a capital_expenditure under sec_263 of the code or currently deductible under sec_162 if the fee is a capital_expenditure is it a sec_197 intangible sec_161 of the code provides that in computing taxable_income there are allowed as deductions the items specified in part vi which contains sec_162 subject_to the exceptions provided in part ix which contains sec_263 sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business tam-115030-98 sec_263 of the code prohibits a deduction for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate the determination of whether an expenditure is capital or ordinary must be based on a careful examination of the particular facts and circumstances of each situation 308_us_488 1940_1_cb_118 an expenditure incurred in a taxpayer’s business may qualify as ordinary and necessary under sec_162 of the code if it is appropriate and helpful in carrying on that business is commonly and frequently incurred in the type of business conducted by the taxpayer and is not a capital_expenditure under sec_263 commissioner v tellier u s 1966_1_cb_32 deputy v du pont u s pincite c b pincite 290_us_111 1933_2_cb_112 under sec_161 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 418_us_1 1974_2_cb_85 thus a capital_expenditure cannot be deducted under sec_162 regardless of whether it is ordinary and necessary in carrying_on_a_trade_or_business in determining whether a cost is a capital_expenditure the supreme court in 503_us_79 noted that a taxpayer’s realization of benefits beyond the year in which the expenditure is incurred is undeniably important in determining whether the appropriate tax treatment is a current deduction or a capital_expenditure u s pincite citing 405_us_298 1972_1_cb_229 expense that is of value in more than one taxable_year is a nondeductible capital_expenditure initiation fees payable to an organization the services of which benefit the taxpayer’s business beyond the taxable_year are nondeductible capital expenditures harmon v commissioner 72_tc_362 360_f2d_665 8th cir 68_tc_872 aff’d on other grounds 592_f2d_433 8th cir 55_tc_743 revrul_77_534 1977_2_cb_50 another factor that is considered is whether the fee is nonrecurring the distinction between recurring and nonrecurring expenditures provides a crude but serviceable demarcation between deductible expenses and capital expenditures encyclopedia britannica inc v commissioner 685_f2d_212 7th cir 731_f2d_1181 5th cir revrul_80_3 1980_1_cb_145 tam-115030-98 revrul_70_171 1970_1_cb_55 in central texas savings loan the court held that fees paid to obtain permits to open new branch offices were capital expenditures t he permit was a one-time payment that gave the taxpayer the right to operate for an indefinite period of time the benefit secured_by the permit clearly extended beyond the year in which the fee payment was made furthermore the fact that the fee payment was made only once supports the proposition that the outlay was a capital_asset rather than an annual expense f 2d pincite accord 15_tc_563 holding that admission fee was capital_expenditure because not recurring and benefits of fee not limited to taxable_year in which paid_or_incurred the enrollment fee at issue is similar to an initiation or admission fee by making a one-time payment taxpayer was able to sell customer notes indefinitely to company company’s purchase of the customer notes provided long-term benefits to taxpayer’s business by eliminating the need to carry and service high-risk customer notes this in turn freed up taxpayer’s cash_flow enhanced its ability to maintain a greater automobile inventory and increased turnover the benefits to taxpayer were significant and extended substantially beyond the taxable_year accordingly the enrollment fee is a capital_expenditure under sec_263 of the code and may not be currently deducted under sec_162 sec_197 of the code provides that a taxpayer is entitled to an amortization deduction for any amortizable sec_197 intangible the amortization is ratable over a 15-year period under sec_197 of the code an amortizable sec_197 intangible is any sec_197 intangible acquired by the taxpayer after date and held in connection with the conduct_of_a_trade_or_business under sec_197 of the code a sec_197 intangible includes any supplier-based_intangible the term supplier-based_intangible defined in sec_197 means any value resulting from the future acquisition of goods and services pursuant to relationships contractual or otherwise in the ordinary course of business with suppliers of goods or services to be used or sold by the taxpayer tam-115030-98 sec_197 of the code allows to the extent provided in regulations for an exception from inclusion as a sec_197 intangible any interest under a contract if such right has a fixed duration of less than years the dealer agreement with company provides taxpayer with a program for financing its automobile sales the dealer agreement is a contractual relationship for the future acquisition of services in the ordinary course of business for taxpayer thus the dealer agreement meets the definition of a supplier-based_intangible under sec_197 of the code the dealer agreement does not have a fixed duration of less than years therefore the exception from inclusion under sec_197 of the code does not apply taxpayer entered into the dealer agreement after the date effective date of sec_197 therefore the dealer agreement meets the requirements of sec_197 and the nonrefundable enrollment fee is amortizable as a sec_197 intangible the adjusted_basis of the dealer agreement is amortizable ratably over a 15-year period beginning with the month in which the contract was entered into as taxpayer deducted the fee in the year paid rather than capitalizing an adjustment under sec_481 of the code is necessary to recover the improper deduction issue did taxpayer make an unauthorized change_of_accounting_method by making an election under sec_1_475_c_-1 of the regulations without consent of the commissioner and while under examination sec_1_475_c_-1 of the regulations exempts a taxpayer from the application of sec_475 of the code if the taxpayer would not be a dealer_in_securities within the meaning of sec_475 but for its purchases of customer paper customer paper with respect to a person is defined to mean a debt_instrument if i the person's principal activity is selling nonfinancial goods or providing nonfinancial services ii the debt_instrument was issued by a purchaser of the goods or services at the time of the purchase of those goods or services in order to finance the purchase and iii at all times since the debt_instrument was issued it has been held either by the person selling those goods or services or by a corporation that is a member of the same consolidated_group as that person sec_1_475_c_-1 tam-115030-98 under sec_1_475_c_-1 of the regulations a taxpayer may elect to waive the customer paper exemption although sec_1_475_c_-1 became effective on date the waiver may be elected for a year ending on or before date by attaching a statement to an amended tax_return filed prior to date an election under sec_1_475_c_-1 is deemed also to be an election to waive the exemption from application of sec_475 provided by sec_1_475_c_-1 for taxpayers with negligible sales of securities see revrul_97_39 1997_39_irb_4 holding in general making the election under sec_1_475_c_-1 of the regulations requires a taxpayer to change its method_of_accounting ordinarily a taxpayer cannot change its method_of_accounting absent the commissioner's permission sec_446 revproc_97_27 1997_1_cb_680 governs changes of accounting methods applied for after date revproc_97_27 at sec_4 revproc_97_27 however does not apply to taxpayers under examination other than those that request a change_of_accounting_method with the consent of the district_director or in certain window periods id at section in addition revproc_97_27 does not apply to changes of accounting_method subject_to automatic consent procedures such as rev_proc id at sec_4 revproc_97_43 1997_39_irb_12 provides a method by which a taxpayer can secure the automatic consent of the commissioner to change its method_of_accounting to reflect the application of sec_475 of the code as a result of making the election provided by sec_1_475_c_-1 of the regulations to secure automatic consent the taxpayer must make the election by attaching the statement required by sec_1 b i to a tax_return or amended tax_return as applicable revproc_97_43 at sec_4 in addition the taxpayer must file a form_3115 and certain supplemental material with the main office of the service and subject_to certain limited exceptions with the tax_return or amended tax_return that makes the election id at sec_4 if the taxpayer is under examination with respect to the year_of_change a copy of the form_3115 must also be provided to the examining agent id at sec_4 the effective date for revproc_97_43 is date although the effective date for sec_1_475_c_-1 is date t d 1997_1_cb_108 revproc_97_43 at section taxpayer's primary activity is the sale of used cars the customer notes are issued by the purchasers of the used cars in order to finance their purchase the customer notes are held by taxpayer upon issuance therefore the customer notes are tam-115030-98 customer paper with respect to taxpayer taxpayer was therefore subject_to the customer paper exemption and could waive the exemption by making an election under sec_1_475_c_-1 if an election out of the negligible sales exemption of sec_1_475_c_-1 had been necessary for taxpayer to have become subject_to the application of the mark-to-market accounting_method of sec_475 of the code the election under sec_1_475_c_-1 would be deemed also to be an election out of the application of sec_1_475_c_-1 electing the waiver provided by sec_1_475_c_-1 of the regulations may require changing an accounting_method however the section is on its face comprehensive and does not refer to an obligation to obtain consent of the commissioner in order to elect the waiver this suggests that automatic consent to a resultant change in accounting_method was contemplated this is consistent with revproc_97_43 which imposed certain requirements for taxpayers to obtain such automatic consent taxpayer did not file a copy of the form_3115 with the taxpayer's examining agent and therefore failed to comply with the requirements of sec_4 of revproc_97_43 however since taxpayer's election predated the effective date of revproc_97_43 revproc_97_43 should not be read to impose requirements on taxpayer additional to those imposed by sec_1_475_c_-1 revproc_97_27 does not apply to changes of accounting_method subject_to automatic consent procedures therefore revproc_97_27 does not apply in this case taxpayer was eligible to make an election under sec_1_475_c_-1 of the regulations taxpayer made such election in conformity with the regulation prior to date so such election could apply to tax_year b which was an open tax_year ending on or before date taxpayer's election predated the effective date of revproc_97_43 taxpayer's election is an automatic change_of_accounting_method and is therefore not subject_to revproc_97_27 issue assuming that taxpayer could make the election under sec_1_475_c_-1 of the regulations how would taxpayer's customer notes transferred to the company be valued by taxpayer a taxpayer that is subject_to sec_475 of the code whether by election or otherwise is required to apply the mark- to-market accounting_method of sec_475 to any security held by the taxpayer other than one described in sec_475 that is timely identified as provided by sec_475 or that is deemed identified as described in holding of revrul_97_39 a security is defined to include stock partnership or beneficial interests in widely held or publicly_traded_partnerships or trusts notes bonds debentures or other evidence_of_indebtedness swaps an interest in or any derivative financial_instrument in any of the above-described securities and a position which is a hedge with respect to an instrument described above sec_475 because the customer notes received by taxpayer are customer paper as defined by sec_1_475_c_-1 of the regulations they are securities for the purposes of sec_475 of the code therefore customer notes held by taxpayer other than those identified or deemed identified as described in sec_475 would be marked to market by taxpayer in accordance with sec_475 of course customer notes not held by taxpayer because of a sale to a third party would not be marked to market by taxpayer the customer notes sold to company therefore could not be marked to market by taxpayer after their sale when taxpayer transfers a customer note to company it receives a right to distribution payments such rights could be marked to market by taxpayer if they constituted a security for the purposes of sec_475 of the code however the right to distribution payments does not fit within any of the definitions of a security under sec_475 therefore the right to distribution payments can not be marked to market by taxpayer a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent - end -
